DETAILED ACTION
Applicant’s response of 12/27/2021 has been entered and considered. Upon entering amendment, claims 12, 15-17, 20, 21 have been amended, claim 19 has been canceled. Claims 1-18, 20-21 are pending and claims 1-11 remain withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended language of claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12’s amended language recites “varying an operating frequency… determining a variable frequency…at which the transmitter provides in a peak voltage value; and controlling the transmitter to operate in a second state at the variable frequency; wherein the operating frequency of the transmitter is at least 2% greater than the resonant frequency of the transmitter.” The amended language introduces the operating frequency within a frequency sweep (not a distinct limitation) and it is not in the first state or the second state. It is unclear whether the operating frequency is a distinct limitation and whether it is used in the second state or not. The claim does not recite the transmitter at any time operates at an operating frequency. If the applicant intends for the transmitter to operate at the operating frequency that is at least 2% greater than the resonant frequency in the second state- how can the transmitter both operate at the variable frequency (i.e. the resonant frequency that results in a peak voltage value) while also having an operating frequency that is at least 2% greater than the resonant frequency/variable frequency in the second state? Is the applicant trying to claim the operating frequency within the frequency sweep as being at least 2% greater than the resonant frequency and thus the transmitter never actually operates in said operating frequency? For purposes of examination, the examiner will interpret the claim as requiring the transmitter in the second state to operate at the operating frequency that is at least 2% greater than the resonant frequency/determined variable frequency. Support for this interpretation can be found in applicant’s published disclosure at pars [63-64], where the varying the operating frequency over a range of frequencies and to process the resulting peak voltage value is to detect the resonant frequency. Then, the detected resonant frequency is used to calculate an optimized operating frequency that is at least 2% greater than the detected resonant frequency.
	Claims 13-18, 20-21 depend from claim 12 and therefore inherit the deficiencies of claim 12.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1).
Regarding Claim 12,
Weissentern (figs.5-6) teaches a method for providing wireless power from a transmitter (200), the method comprising: 
controlling the transmitter to operate in a first state at a predetermined frequency (par [40]; transmitter operates at a predetermined frequency selected between 110%-150% of the resonant frequency fr in a first state. Note: a predetermined frequency is a frequency within the range, which is supported by applicant’s disclosure and claim 13. Thus, Weissentern meets this limitation), the predetermined frequency being higher than a resonant frequency (fr) of the transmitter (par [40]; the predetermined frequency is selected in the range of 110-150% of the resonant frequency fr, which makes it higher than the resonant frequency fr); 
Weissentern teaches a frequency at which the transmitter provides in a peak voltage value (see fig.6, the peak voltage at fR);
controlling the transmitter to operate in a second state at an (optimized) operating frequency (par [143]; the transmitter operates in a second state between 110%-160% of the resonant frequency); wherein the (optimized) operating frequency of the transmitter is at least 2% greater than the resonant frequency (fr) of the transmitter (par [143]; the operating frequency of the transmitter is 10-60% greater than the resonant frequency fr).

Ghabra, however, teaches varying an operating frequency of the transmitter (14) over a range of frequencies (pars [19-21]; “varying the frequency (of the transmitter) over a predetermined bandwidth…”) and determining a variable frequency for the transmitter by detecting a frequency at which the transmitter provides in a peak voltage value (pars [19-21]; determining a variable frequency by detecting a frequency from the variable frequencies at which the transmitter generates a peak voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Weissentern to that of Ghabra in order to fill in the gaps of Weissentern as how to detect the resonant frequency at the peak voltage value. By knowing how to detect the resonant frequency that exists at the peak voltage, Weissentern’s system is capable of selecting the (optimized) operating frequency that is at least 2% greater than the resonant frequency/determined variable frequency. 
 Regarding Claim 13,
The combination teaches the claimed subject matter in claim 12 and Weissentern further teaches wherein the predetermined frequency is a frequency in the range between 110-150% of the resonant frequency (fr) (par [40]).
Weissentern does not explicitly disclose the frequency is in the range of 141 kHz to 150 kHz; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the frequency in the range of 141 kHz to 150 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1) in further view of Staring et al. (2019/0027969 A1).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 12. The combination does not explicitly disclose further detecting a presence of at least one Qi receiver. 
Staring, however, teaches detecting a presence of at least one Qi receiver (pars [93-97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Staring’s detecting a presence of at least one Qi receiver. The motivation would have been to determine whether a Qi receiver is present or not and to further identify and configure the transmitter to transfer power to the Qi receiver according to the Qi wireless power specification. 
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches in response to detecting the presence of a Qi receiver (Staring, figs.2-3, pars [82, 89, 93-97, 99]), controlling a branch of the transmitter (Staring, figs.2-3, first branch including driver 203 shown as a half-bridge inverter/rectifier in fig.3 and the LC circuit 103, 201 of the transmitter Tx) at the predetermined frequency to provide power (Weissentern, par [40] and Staring, figs.2-3, pars [82, 89, 93-97, 99]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1) in further view of Staring et al. (2019/0027969 A1) in further view of Maniktala (2016/0285319 A1).
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches in response to detecting the presence of one Qi receiver (Staring, figs.2-3, pars [82, 89, 93-97, 99]), controlling a first duty cycle of a first rectifier (Staring, figs.2-3, pars [89, 101]; the duty cycle of driver 203 including S1 and S2 is adjusted) of a first branch of the transmitter (Staring, figs.2-3, first branch including driver 203 shown as a half-bridge inverter in fig.3 and the LC circuit 103, 201 of the transmitter Tx) to provide power to a first Qi receiver (Staring, pars [93-97]).
The combination does not explicitly disclose detecting the presence of a second Qi receiver, controlling a second duty cycle of a second rectifier of a second branch of the transmitter to provide power to a second Qi receiver, wherein the first and second duty cycles are different.
Maniktala (fig.5), however, teaches detecting the presence of a second receiver (par [38]; control half-bridges to individually control power to separate receivers) and controlling a second rectifier (520) of a second branch (502, 520) of the transmitter (500) to provide power to the second receiver (par [38]). 
 Since Staring teaches it is known in the art to control the duty cycle of a first branch to control amount of power to a first Qi receiver when a said Qi receiver is detected, having a second branch of the transmitter to control the amount of power (via a second duty cycle) delivered to a second Qi receiver as taught by the combination would have been well within the level of ordinary skill in the art.  The combination teaches controlling the duty cycle of the first and second rectifiers to control the amount of power transmitted to separate receivers. Thus, the first and second duty cycle are obviously different for each receiver as each receiver would obviously require different amounts of power necessitating different duty cycles. 
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1) in further view of Staring et al. (2019/0027969 A1) in further view of Jeong et al. (2016/0079792 A1).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches in response to detecting the presence of the Qi receiver: controlling a first branch of the transmitter at the predetermined frequency (Weissentern, par [40] and Staring, figs.2-3, pars [83-84]; the combination teaches the first branch of Staring in 203 is controlled at the predetermined frequency, which falls within the predetermined frequency of claim 13).
The combination does not explicitly disclose controlling a second branch of the transmitter such that it transmits a nominal amount of power.
Jeong (fig.11), however, teaches in response to detecting the presence of a first receiver (CRX1 and/or B): controlling a first branch (Tx1) of the transmitter (A) at the predetermined frequency (pars [111, 125]; control switching frequency of TX1 to control the frequency fTX1; the frequency is between 100 to 300 kHz which falls within the range of the predetermined frequency); and controlling a second branch (Tx2) of the transmitter (A) such that it transmits a nominal amount of power (par [111]; Jeon teaches controlling the switching frequency of TX2 to control the frequency at which power is transmitted through transmitter coil CTX2. Because 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Jeong. The motivation would have been to effectively control the power transferred from the transmitter to the receiver based on coupling coefficients in a well-known and well-desired manner.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1) in further view of Baarman et al. (2011/0196544 A1).
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 12 and Weissentern further teaches wherein operating the transmitter in the first state further comprises: detecting the resonant frequency of the transmitter (par [40]; resonant frequency fr).
The combination does not explicitly disclose wherein the resonant frequency varies in response to varying power requests from a receiver.
Baarman, however, teaches wherein the resonant frequency varies in response to varying power requests from a receiver (30, par [57]; the resonant frequency of the primary unit may be adjusted in response to a change in the load or a request from the load. If the secondary device demands additional power, the primary unit may adjust the resonant frequency to increase its output power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Baarman’s varying the resonant frequency in response to varying power requests from a receiver. The .
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissentern et al. (2013/0049484 A1) in view of Ghabra et al. (2006/0071632 A1) in view of Bae et al. (2016/0226296 A1) in further view of Moussaoui et al. (2018/0233956 A1).
	Regarding Claim 20,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches maintaining the operating frequency while controller the transmitter in the second state (see rejection of claim 1. Weissentern, par [143] and Ghabra, pars [29-31]; maintaining the operating frequency at least 2% greater than the resonant frequency). 
The combination does not explicitly disclose receiving a request from a receiver coupled to the transmitter requesting that the transmitter transmit more power to the receiver; and increasing the power of the transmitter to transmit more power to the receiver. 
Bae (fig.5), however, teaches receiving a request from a receiver (300) coupled to the transmitter (200) requesting that the transmitter transmit more power to the receiver (300, par [190]); and increasing the power of the transmitter to transmit more power to the receiver (par [190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Bae. The motivation would have been to accurately operate the transmitter according to the power demand from the receiver- if the receiver demands an increase in power, the transmitter supplies said increase by obviously increasing the power coming from the transmitter.
The combination does not explicitly disclose that increasing the power of the transmitter includes increasing the phase of a rectifier of the transmitter. 

Thus, the combination teaches if the phase shift is adjusted, the power level is adjusted as well. There are two directions for phase shift control (away from zero, towards zero) and there are two directions for power levels (up, down). It would then be obvious that each phase shift direction would match and correlate to only one power direction. Therefore, the combination obviously teaches that in order to increase power to the receiver, the phase of the transmitter would have to be obviously increased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Moussaoui. The motivation would have been to meet the request of more power from the receiver by a well-known and well-desired technique in the art of adjusting/increasing the phase of the rectifier.
Regarding Claim 21,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches maintaining the operating frequency while controlling the transmitter in the second state (see rejection of claim 1. Weissentern, par [143] and Ghabra, pars [29-31]; maintaining the operating frequency at least 2% greater than the resonant frequency). 
The combination does not explicitly disclose receiving a request from a receiver coupled to the transmitter requesting that the transmitter transmit less power to the receiver; and decreasing the power of the transmitter so as to configure the transmitter to transmit less power to the receiver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Bae. The motivation would have been to accurately operate the transmitter according to the power demand from the receiver- if the receiver demands a decrease in power, the transmitter supplies said decrease by obviously decreasing the power from the transmitter.
The combination does not explicitly disclose that decreasing the power of the transmitter includes decreasing the phase of a rectifier of the transmitter. 
Moussaoui (figs.2 and 7), however, teaches adjusting the phase of a rectifier (70) of the transmitter to transmit power to the receiver (pars [28, 37]; Moussaoui teaches phase shift adjustment to adjust the strength of the drive signals applied and the corresponding power produced by coil 36 to receiver 10).
Thus, the combination teaches if the phase shift is adjusted, the power level is adjusted as well. There are two directions for phase shift control (away from zero, towards zero) and there are two directions for power levels (up, down). It would then be obvious that each phase shift direction would match and correlate to only one power direction. Therefore, the combination obviously teaches that in order to decrease power to the receiver, the phase of the transmitter would have to be obviously decreased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Moussaoui. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836